Citation Nr: 0701948	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a bilateral foot disability.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to service connection for stomach disability.

6.  Entitlement to service connection for a skin disability, 
other than hyperkeratotic skin over the left 3rd metatarsal 
head and right 3rd metatarsal head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1969 and 
from January 1991 to August 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from April 2000 and September 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified at a 
videoconference hearing in November 2002.  In September 2003 
and March 2005, the Board remanded the case for additional 
development, and it has been returned to the Board for 
further appellate consideration.

The issue of entitlement to service connection for a stomach 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral foot disability 
is currently manifested by not more than a severe level of 
impairment.

2.  The veteran does not have a present left hip disability 
that is related to service, on either a direct or presumptive 
basis, or his service-connected bilateral foot disability.

3.  The veteran does not have a present left knee disability 
that is related to service, on either a direct or presumptive 
basis, or his service-connected bilateral foot disability.

4.  The veteran does not have a present left ankle disability 
that is related to service, on either a direct or presumptive 
basis, or his service-connected bilateral foot disability.

5.  The veteran does not have a present skin disability that 
is related to service, other than hyperkeratotic skin over 
the left and right third metatarsal heads.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for a bilateral foot disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2006).

2.  A left hip disability was not incurred or aggravated 
during service, arthritis of the left hip may not be presumed 
to be of service onset, and a left hip disability is not 
secondary to service-connected bilateral foot disability.  38 
U.S.C.A. §§1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

3.  A left knee disability was not incurred or aggravated 
during service, arthritis of the left knee may not be 
presumed to be of service onset, and a left knee disability 
is not secondary to service-connected bilateral foot 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006).

4.  A left ankle disability was not incurred or aggravated 
during service, arthritis of the left ankle may not be 
presumed to be of service onset, and a left ankle disability 
is not as secondary to service-connected bilateral foot 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006).

5.  The criteria for service connection for a skin 
disability, other than hyperkeratotic skin over the left 3rd 
metatarsal head and right 3rd metatarsal head, are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the 2000 denials preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding the issues on appeal in various letters, including 
an August 2001 letter.  Because the VCAA notice in this case 
was not provided to the appellant prior to the RO decisions 
from which he appeals, it can be argued that the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in August 2001, August 2002, April 
2003, and March 2005, as well as the November 2001 statements 
of the case, and the September 2004 and August 2006 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In the letters above, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the appellant to send copies of 
any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing which he 
attended via video conference in November 2002.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's May 1966 pre-enlistment examination report 
shows that he had normal clinical evaluations of his feet, 
lower extremities, and skin.  In August 1980 the veteran was 
treated for pain on the right side of his foot and a rash on 
his right foot with small blisters.  He was assessed as 
having a heat rash on his right foot.

Service medical records show a number of complaints by the 
veteran of bilateral foot pain.  He was noted to have a 
shortened 4th right toe without pain on a January 1981 
examination report.  In June 1991, he complained of bilateral 
foot pain at the ball of his feet of two months duration.  He 
denied any history of trauma.  The records are devoid of 
complaints or treatment related to the veteran's left hip, 
left knee, or left ankle.  The veteran's July 1991 separation 
examination report shows normal clinical evaluations of his 
feet, lower extremities, and skin.  

In October 1992, the veteran underwent a VA general medical 
examination.  He said he had no musculoskeletal complaints 
other than his feet.  He said his feet swelled and he had 
calluses removed in the past.  He also said that he wore 
inserts.  He was diagnosed as having complaints of calluses 
of feet in the past.

In April 1993, the RO granted service connection for a 
bilateral foot disability with history of hyperkeratotic skin 
over the left third metatarsal head and right third 
metatarsal head with inserts and metatarsal bar, and assigned 
a noncompensable evaluation.  

An August 1998 VA outpatient record contains the veteran's 
complaint of left hip joint, left knee and left foot pain for 
three months.  He was diagnosed as having degenerative joint 
disease of the left hip, knee and ankle.  These diagnoses are 
also noted in outpatient records dated in 1999 and 2000.  

In April 2000, the RO increased the veteran's evaluation for 
his service-connected bilateral foot disability to 30 
percent, and denied claims of entitlement to service 
connection for the hips, knees and ankles.

In May 2000, the veteran filed a claim for an increased 
evaluation for his service-connected bilateral foot 
disability, and for entitlement to service connection for hip 
disabilities.  

In a July 2000 statement, the veteran said that his skin 
disability began in 1991 in his feet and spread to other 
parts of his body.

In a September 2000 rating decision, the RO continued the 30 
percent rating for the veteran's bilateral foot disability, 
and continued the denial of entitlement to service connection 
for hip disabilities.  Also in this decision, the RO denied 
the additional claim of entitlement to service connection for 
a skin disability.

VA outpatient records include the veteran's March 2001 
complaint of moderate pain in the lower lumbar area that 
radiated to his left hip, knee and ankle.  

During a September 2001 VA examination, the veteran reported 
pain, stiffness swelling, and redness of his feet at rest, in 
addition to heat, fatigue and lack of endurance when standing 
or walking.  He said his skin condition began at the time of 
his entry into service and he related this condition to 
walking, running, and physical exercise.  He said the 
condition is intermittent and breaks open and bleeds around 
the toes, where the hyperkeratosis is more intense.  He was 
diagnosed as having acquired flat foot with history of 
hyperkeratotic skin condition over the left third metatarsal 
head and right third metatarsal head.  He went on to state 
that there was no present skin diagnosis because there was no 
pathology to render a diagnosis.  He surmised that possibly 
the condition had resolved, or if it was intermittent, it 
could be a problem that comes and goes.

VA outpatient records dated in June 2001 and January 2002 
reflect back pain that sometimes radiated down the veteran's 
left lower extremity and was relieved by ibuprofen and 
methocarbamol.  They also note that the veteran had pain in 
the left ankle and knee for a long time.

VA took x-rays of the veteran's left foot in January 2002 due 
to his complaints of chronic pain.  Findings revealed no bony 
or soft tissue abnormality of the left foot.

In the substantive appeal dated in January 2002, the veteran 
asserted that VA failed to take into account the normal day 
to day functioning of being a soldier and the impact it had 
on his hip.  He explained that as a field artillery and 
combat engineer, he was required to constantly lift heavy 
objects, usually in full field gear, and perform 280 days of 
field training.  He said that this could take its toll on any 
service member.  

Results of a VA nursing foot care consultation in May 2002 
revealed that the veteran ambulated steady with a cane.  He 
reported that he had been prescribed insoles several years 
earlier that alleviated the foot pain he was having at that 
time.  He said that those insoles had worn out and he was 
unable to get another pair.  His present complaint was pain 
in the ball of his feet.  On examination it was noted that 
the veteran was wearing "athlete type shoes with insole that 
were worn and crumbling."  His nails were incurvated times 
10.  The nurse stated that the veteran was to be provided 
with insoles and instruction regarding proper shoes.  

During a Board videoconference hearing in November 2002, the 
veteran testified that he had a lot of pain in his left foot 
and ankle and had had plantar warts removed from his feet.  
He estimated that the pain level to be 8 1/2 to 9 (with 10 
being the most severe).  He said this disability limited his 
activities and he was only able to walk about 250 feet before 
having problems.  Regarding his skin, the veteran said that 
his skin rolls back and opens up and bleeds periodically and 
he treats it with athlete's foot cream.  He also said he gets 
rashes three to four times a year on various parts of his 
body.  He stated that the doctors told him it was related to 
athlete's foot.  He attributed his left hip, knee and ankle 
pain to several falls in service, including a fall off the 
back of a truck.  He said he told a medic about the fall, but 
the medic told him it would take 30 to 60 days for an 
appointment with a doctor.  He said that due to personal 
events going on during that time frame, he was not able to 
see a doctor.  

Various VA outpatient records in 2002 reflect diagnoses of 
degenerative joint disease of many joints.  A January 2003 VA 
outpatient record contains the veteran's report of back pain 
that sometimes radiated down his left lower extremity.

A VA outpatient record dated in June 2003 reflects the 
veteran's report of pain and tenderness on the dorsum of his 
feet and the bottom of the balls of his feet.  It was 
reportedly worse with prolonged weight bearing, especially on 
hard floors.  Findings included a thin fat pad, prominent 
metatarsophalangeal joints, mild latemidstance pronation.  An 
x-ray taken in June 2003 revealed no abnormalities and showed 
joint spaces were intact and no osseous changes.  The veteran 
was given an assessment of metatarsalgia and mild 
uncontrolled pronation.  

VA outpatient records dated in 2003 and 2004 reflect 
diagnoses of degenerative joint disease of many joints.  

The veteran was evaluated by VA in March 2004 for his claimed 
skin and orthopedic disabilities.  The examiner diagnosed the 
veteran as having left ankle, knee and hip disabilities and 
noted that the veteran never saw anyone in service for left 
ankle, knee or hip problems.  He opined that these 
disabilities were less likely as not related to service or 
any incident in the service.  He also opined that the 
veteran's present left foot condition was less likely as not 
related to his current left hip, knee and ankle conditions.  
He went on to state that there was no foot condition that 
caused left knee, ankle or hip pains.  In regard to the 
claimed skin disability, the examiner opined that the veteran 
had no current hyperkeratotic lesions or skin disorders on 
his feet that day and that the veteran had a history of 
hyperkeratotic skin over the left and right third metatarsal 
joints that was not active on examination.  He opined that 
the veteran's skin disorder was less likely as not caused or 
worsened by the veteran's service-connected bilateral foot 
condition.  He added that the veteran did have thin fat pads 
on the bottom of his feet that were sensitive and painful, 
but no hyperkeratotic skin disorders.  

An October 2004 VA outpatient record indicates that the 
veteran had a complete foot care examination performed that 
day.  Findings revealed no skin breaks, deformity, erythema, 
trauma, pallor on elevation, dependent rubor, nail 
deformities, or extensive callus or pitting edema.  Sensory 
findings were within normal limits.  The dorsalis pedis and 
posterior tibial pulses were present and normal.  The veteran 
had no complaints of foot pain.  He was noted to have minimal 
tinea pedis.  

On file is a February 2005 private medical record from S. W. 
Hayes, D.P.M., containing the veteran's report of chronic 
left foot pain for 12 to 14 years.  Findings revealed that 
the veteran had palpable pulses, dorsalis pedis, and 
posterior tibial pulses, bilaterally.  Most of the veteran's 
pain was described in the ball of his foot.  There was some 
slight hammering of the digits.  There was also some pain 
with distraction and range of motion of the 2nd and 3rd 
digits.  There was some pain to the 4th and 2nd digits.  There 
was no edema or erythema.  Sharp/dull showed some decreased 
tactile sensations, also to the 2nd and 3rd digits of the left 
foot.  X-rays revealed some possible healing stress fractures 
of the proximate phalanges of the 2nd and 3rd digits, 
approximately midshaft.  There was no displacement and it 
seemed to be healing very well, and noted to possibly be an 
old fracture.  There was a little bit of soft tissue edema 
with splaying of the digits on x-ray, into the 2nd 
intermetatarsal space and also some flattening to the 
cartilage of the 2nd and 3rd metatarsals, some sign of early 
degenerative joint disease to osteoarthritis.  Soft tissue 
swelling was noted to be possible Morton's neuroma, nerve 
impingement to the 2nd intermetatarsal space.  

Dr. Hayes stated that the veteran began some treatment with 
metatarsal padding.  He said that overall the foot seemed to 
be in "pretty good shape, good circulation."  He noted a 
little bit of lost tactile sensation which could be the 
result of a pinched nerve.  He also noted Morton's neuroma 
and some slight degenerative joint disease, very mild.  There 
was no spurring or degenerative disease in the midfoot area 
or rearfoot.  

In March 2005, the RO received statements from two of the 
veteran's family members noting that the veteran has had 
difficulty standing and walking for several years.  

In May 2005, the veteran complained at a VA outpatient clinic 
of left sided hip, knee and foot pain.  VA outpatient records 
in 2005 continue to reflect diagnoses of degenerative joint 
disease of many joints.

A VA examination was performed in July 2005 at which time the 
veteran complained of left foot and ankle pain.  He also said 
that he had pain in the buttocks on the left side and the 
lateral portion of the hip that radiated to the knee and then 
to the foot and ankle.  He said his walking was limited to 
200 feet due to pain.  He denied trauma to the hip, knee or 
ankle.  

Occupationally, the veteran was noted to work for a 
construction company running a front-end loader.  He reported 
missing five to six days of work the previous year due to 
foot and leg pain.  He reported that he falls occasionally 
because of the left knee and does not wear a brace.  With 
respect to his skin, the only problem the veteran noted was 
intermittent blistering under the toes that the veteran 
treats with Gold Bond Powder.  He also reported an occasional 
red rash behind his knees.  He did not report any skin 
symptoms during the examination.  Findings revealed lesser 
toe clawing.  There was tenderness to palpation of the left 
tarsal heads, but no calluses.  There was also tenderness 
with manipulation of the metatarsophalangeal joints of all 
the lesser toes.  Manipulation of the interphalangeal joints 
was nontender.  The examiner noted some bone and joint pain, 
but nothing indicative of Morton's neuroma.  There was mild 
pes planus on standing.  The right foot was nontender to 
palpation.  There was clawing of the lesser toes.  There also 
was dorsal dislocation of the fourth toe which the veteran 
said had been present since childhood.  There were no 
calluses of the foot.  Manipulation produced no discomfort.  
Motor exam of the left foot and ankle was 4/5 throughout 
secondary to complaints of pain.  Right foot motor was 5/5.  
Straight leg raising was negative to 90 degrees bilaterally.  
Deep tendon reflexes were 2+ and equal in both lower 
extremities.  Motor strength was 4/5 on the left with 
questionable effort.  Motor strength was 5/5 on the right.  
The veteran ambulated with a cane in the right hand and there 
was a noticeable limp on the left lower extremity.  There was 
no abnormal shoe wear and no shoe modifications.  

The examiner said that with respect to a skin disorder, there 
was no current diagnosis since there was nothing visible.  He 
did note a history of some blistering in the web spaces of 
the feet that was common with tinea pedis, but that the 
veteran's treatment with Gold Bond Powder and ointment in the 
past was completely successful.  He also noted that 
examination of the left foot did not indicate Morton's 
neuroma, but was consistent with clawtoes and metatarsalgia.  
He found no calluses or indications of abnormal weight 
bearing.  He did note that the veteran's functional loss was 
due to pain running from the hip area all the way down to the 
foot on the left side.  He said that the veteran had left 
foot pain, but stated that the cause of his limping was pain 
involving the entire leg.  In this regard, the examiner 
remarked that the pain associated with the hip and knee was 
never mentioned in the service medical records and there was 
no documented relationship to any event in service.  He 
attributed the veteran's leg pain to vascular claudication 
and noted that the number one risk factor for this was 
cigarette smoking.  He said the veteran had essentially no 
complaints regarding the right foot and that this foot showed 
pathology of clawtoes and prominence of the metatarsal heads 
on exam, but the foot and ankle were nontender on exam.  

On VA examination in July 2006, the veteran complained of 
back pain, left hip pain, left knee pan, left ankle pain and 
left foot pain.  He related these problems to an incident he 
said occurred in 1991 when he fell off of a truck.  Regarding 
his feet, he reported some difficulty walking on uneven 
surfaces because of his foot and ankle giving way and had 
difficulty walking over half a block.  He was employed as a 
"gopher" running errands and missed three days from work 
that year due to hip and knee pain.  He takes Motrin for the 
pain and a muscle relaxer to improve sleep.  Examination of 
the left foot revealed no swelling.  There was some 
discomfort on the dorsum of the foot near the first 
metatarsal base and over the tarsal metatarsal joints.  The 
veteran complained of some mild discomfort in the foot with 
manipulation of the foot.  The toes were straight and 
nontender to manipulation.  There was no callus on the foot.  
There was thinning of the metatarsal head fat pad.  The 
posterior tibialis and dorsalis pedis pulses were 1+.  Motion 
of the toes was normal.  The examiner diagnosed the veteran 
as having chronic pain of the left ankle and foot.  He 
remarked that the demonstrated disability was far in excess 
of anything found on physical examination or on x-ray.  He 
stated there was significant functional overlay in the 
veteran's disability picture.  He said that by the veteran's 
history, this condition started with a significant fall from 
a truck while wearing a full pack in 1991.  

III.  Analysis

A.  Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When assessing a 
claim for increased rating, the current level of disability 
is generally of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's bilateral foot disability is rated under 
Diagnostic Code 5276, pursuant to which pes planus is 
evaluated.  Under this code, a noncompensable (0 percent) 
rating is warranted for flatfoot that is mild, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is warranted for moderate flatfoot, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 30 percent rating is warranted 
for bilateral pes planus that is severe, with objective 
evidence of marked deformity (pronation, abduction, etc), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo [A]chillis on manipulation that is not improved by 
orthopedic shoes or appliances.

Considering the applicable criteria in light of the pertinent 
evidence of record, the Board finds that the veteran's level 
of impairment resulting from his bilateral foot disorder is 
appropriately evaluated at 30 percent for severe impairment 
under Code 5276.  

Both the medical evidence and the veteran's statements 
reflect that the veteran's predominant symptom is foot pain, 
particularly on the left side and most notably when standing 
for prolonged periods of time or walking any distance.  In 
this regard, there are numerous VA outpatient records that 
reflect the veteran's complaints of foot pain.  There is also 
the opinion of the July 2005 VA examiner who stated that the 
veteran had some pathology of the left foot that was painful, 
and the July 2006 VA examiner who rendered an impression of 
chronic pain of the left ankle or foot.   

With this said, the veteran's complaints and findings of foot 
pain have been duly noted and are properly reflected in the 
current 30 percent evaluation for overall severe impairment 
reflective of pain on manipulation and use of the feet.  

The criteria for a 50 percent evaluation under Code 5276 have 
simply not been met, even when taking into consideration the 
veteran's chronic bilateral foot pain.  Although the veteran 
was found to have tenderness of the plantar surfaces of the 
feet during various examinations, including during the July 
2005 examination, such tenderness was not described or 
suggestive as being "extreme."  Moreover, none of the 
remaining criteria for a 50 percent evaluation have been met.  
There are no findings of severe spasms of the tendo Achilles 
on manipulation of either foot, or of marked inward 
displacement.  Instead, Dr. Hayes remarked in February 2005 
that "[t]here was no displacement."  As for marked 
pronation, there is evidence of pronation, but it is not 
"marked".  Rather, it is described on a June 2003 VA 
outpatient record as "mild uncontrolled pronation."  Also, 
there is no evidence that the veteran presently wears 
orthotics.  The July 2005 VA examiner remarked that there 
were no abnormal shoe wear and no shoe modifications.  

Pain is a listed criterion for Code 5276, but the criteria 
under this Code does not evaluate pes planus on the basis of 
limited motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Thus, the assignment of a schedular evaluation in 
excess of 30 percent is not warranted on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As far as the veteran's overall disability picture, Dr. Hayes 
stated in February 2005 that "overall the [left] foot seemed 
to be in 'pretty good shape, good circulation', and the July 
2005 VA examiner described the veteran as having mild pes 
planus.  In addition, the July 2006 VA examiner remarked that 
the veteran's demonstrated disability was far in excess of 
anything found on physical examination or on x-ray, and, that 
there was "significant functional overlay in the veteran's 
disability picture."  See 38 C.F.R. § 4.1.  

In light of the foregoing, the Board finds that the medical 
evidence does not support the next higher, 50 percent, 
evaluation for pronounced impairment under Diagnostic Code 
5276.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral foot disability.  In the absence of bilateral 
pes cavus, with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, Diagnostic Code 5278 
is not for application.  The medical evidence includes an 
October 2004 VA evaluation report showing no deformity or 
extensive calluses of the feet, and July 2005 and July 2006 
VA examination reports similarly showing that no calluses 
were found on examination.

There is also no probative evidence that the veteran's 
service-connected flat feet are productive of a marked 
interference with his employment or that such disorder 
necessitates frequent periods of hospital care.  In this 
regard, the veteran has not been shown to need 
hospitalization for his bilateral foot disability.  As for 
employment, the veteran reported during the July 2005 VA 
examination that he missed five to six days of work that year 
in construction due to his left lower extremity problems.  He 
also reported during the July 2006 VA examination that he 
missed three days of work due to hip and knee pain.  Even 
assuming arguendo that the veteran's missed days of work are 
related to his service-connected foot problems and not any 
nonservice-connected lower extremity problem, these few days 
of missed work do not constitute "marked" interference with 
employment.  In sum, the Board finds that the veteran's 
bilateral foot disability is not so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board therefore concludes that the claim for an 
evaluation in excess of 30 percent for the veteran's 
bilateral foot disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107 (West 2002).

B.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310.  Further, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A diagnosis or opinion by a health care professional need not 
be accepted as conclusive, and is not entitled to absolute 
deference; rather, it is the Board's responsibility to weigh 
and assess the credibility of the medical evidence of record.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Among the factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).

The veteran's service medical records are devoid of any 
complaints or treatment regarding the left hip, left knee, 
left ankle or skin, and show that he had a normal clinical 
evaluation of the lower extremities and skin at his July 1991 
separation examination.

The earliest indication of left ankle, knee and hip problems 
is several years after service.  Specifically, there is an 
August 1998 VA outpatient record containing the veteran's 
complaint of left hip, knee and foot pain of three months 
duration.  This record contains a diagnosis of degenerative 
joint disease of the left hip, knee and ankle.  Not only is 
the claims file devoid of a medical opinion relating this 
diagnosis to the veteran's service, but the veteran's report 
in 1998 of having such pain for only three months indicates a 
post service onset.  There is the opinion by the July 2006 VA 
examiner who related the veteran's left ankle and foot pain 
to a significant fall from a truck in service in 1991, but 
the examiner did so by history only.  Thus his opinion in 
this regard is afforded little weight in view of the fact 
that the veteran's service medical records do not document a 
significant fall in 1991.  In fact, a June 1991 service 
medical record shows that the veteran was seen for complaints 
of left foot pain.  He denied any history of trauma at that 
time.

Consideration has also been given to the veteran's assertion 
that his left hip, knee and ankle disabilities are secondary 
to his service-connected bilateral foot disability.  
38 C.F.R. § 3.310.  However, there is no medical evidence 
that supports this assertion.  Rather, the July 2005 VA 
examiner opined that the veteran's left leg pain and 
associated limping was due to a nonservice-connected vascular 
claudication condition.  Moreover, the March 2004 VA examiner 
opined that the veteran's present left foot condition was 
less likely as not related to his current left hip, left knee 
and left ankle conditions.  He went on to state that there 
was no foot condition that caused left knee, ankle or hip 
pains.  There are also VA outpatient records dated from 2001 
to 2003 that indicate that the veteran complained of left 
hip, knee and ankle pain due to radiating back pain.  There 
is also no medical evidence which concludes that current left 
hip, knee or ankle disorders were worsened or aggravated by 
the service-connected bilateral foot disorder.

In short, the weight of medical evidence militates against 
the veteran's claims of entitlement to service connection for 
left hip, knee and ankle disabilities on both a direct basis 
and as secondary to service-connected disability.  

Regarding a claimed skin disability, the veteran's service 
medical records show that he was treated for a heat rash on 
his right foot in August 1980.  He demonstrated a normal 
clinical evaluation of his skin at his separation examination 
in July 1991.  In short, the evidence fails to document a 
present skin disability related to service.  In this regard, 
the July 2005 VA examiner said that there was no current skin 
diagnosis since "nothing was visible."  An October 2004 
examiner opined that the veteran had no current 
hyperkeratotic lesions or skin disorders on his feet that day 
and said that the veteran had a history of hyperkeratotic 
skin over the left and right third metatarsal joints that 
were not active on examination.  The examiner opined that the 
veteran's skin disorder was less likely as not caused or 
worsened by the veterans' service-connected bilateral foot 
condition.  While there is some indication in the veteran's 
VA outpatient records, in addition to a July 2005 VA 
examination report, that he has or has had tinea pedis, there 
is no indication that this condition became manifest during 
the veteran's service.  Moreover, there is no medical opinion 
relating this condition to service or to a service-connected 
disability.  

Under these circumstances, the Board finds that the claims of 
entitlement to service connection for left hip, left knee, 
left ankle and skin disabilities must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to an evaluation in excess of 30 percent for a 
bilateral foot disability is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied

Entitlement to service connection for a left ankle disability 
is denied

Entitlement to service connection for a skin disability is 
denied.


REMAND

One basis of the Board's March 2005 remand was to obtain an 
opinion regarding the etiology of the veteran's 
gastrointestinal disability.  Although a specific request was 
made in the remand to obtain an opinion regarding a possible 
relationship between the veteran's gastrointestinal 
disability and high doses of medication (Motrin) he was 
taking for his service-connected bilateral foot disability, 
the Board also stated that additional VA examination and 
opinion should be obtained relative to the veteran's direct 
service connection claim.  In this regard, the veteran 
asserted in a July 2000 statement, as well as hearing 
testimony, that his gastrointestinal disability began in 
service in 1967.  

Service medical records show that the veteran was seen for 
gastrointestinal complaints in 1967 and in 1968.  
Postservice, he was diagnosed as having gastrointestinal 
reflux disease (GERD) in 2000, but more recent assessments in 
2004 and 2006 show chronic gastritis.  As to possible 
etiology, the examiners merely note that this condition is 
chronic because it has been around "for many years." There 
is no further detail as to etiology.  Accordingly, in view of 
the veteran's inservice gastrointestinal complaints and 
postservice diagnosis(es), additional medical development is 
warranted.  In this regard, a medical opinion should be 
obtained that clarifies the veteran's present 
gastrointestinal diagnosis(es) and addresses whether such 
diagnosis(es) is/are related to service or to service-
connected disability, including prescribed medication for the 
veteran's bilateral foot disability.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The AMC should make arrangements for 
a gastrointestinal examination of the 
veteran (if possible, by an examiner who 
has not previously examined the veteran) 
to determine the nature and extent of any 
current gastrointestinal disability, 
claimed as stomach disability.  All 
indicated studies should be performed.  
After review of the veteran's medical 
records, including the report of an April 
2004 VA gastrointestinal (GI) series and 
report of any subsequent VA GI 
consultation, and with consideration of 
examination results, the examiner should 
provide the veteran's present 
gastrointestinal diagnosis(es), and an 
opinion, with rationale, as to whether it 
is at least as likely as not that any 
current gastrointestinal disability was 
caused by service or is otherwise related 
thereto, or caused by or chronically 
worsened by medications, including 
Ibuprofen, used to treat the veteran's 
service-connected bilateral foot 
disability.  To the extent that the 
record shows that Omeperzole or other 
medication has been prescribed to treat 
the veteran's stomach complaints, the 
examiner should explain whether such 
medication is effective or ineffective in 
treating stomach disability associated 
with the use of high doses of Ibuprofen, 
which would be important to the opinion. 
The claims file should be made available 
to the examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.

2.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
readjudicate the claim of entitlement to 
service connection for a stomach 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the September 2004 
supplemental statement of the case. The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


